Citation Nr: 0626003	
Decision Date: 08/21/06    Archive Date: 08/31/06	

DOCKET NO.  03-28 466	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  What schedular evaluation is warranted for a torn medial 
meniscus and a probable tear of the lateral meniscus of the 
left knee, with patellar tendinitis (left knee disability), 
from February 23, 2000? 

2.  Entitlement to an extraschedular evaluation for a left 
knee disability, from February 23, 2000. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. Preston, Associate Counsel

INTRODUCTION

The veteran served on active duty from May 1968 to June 1972.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a January 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts, which granted entitlement to service 
connection for a left knee disability, and assigned a 20 
percent schedular evaluation from February 23, 2000.  In 
March 2005, the Board remanded the veteran's appeal for 
further evidentiary development.  In January 2006, the Board 
once again remanded the veteran's appeal.

The United States Court of Appeals for Veterans Claims 
(Court) has indicated that a distinction must be made between 
a veteran's dissatisfaction with the initial rating assigned 
following a grant of service connection (so-called "original 
ratings"), and dissatisfaction with determinations on later-
filed claims for increased ratings.  See Fenderson v. West, 
12 Vet. App. 119, 125-26 (1996).  Inasmuch as the issues on 
appeal were placed in appellate status by a notice of 
disagreement expressing dissatisfaction with an original 
rating, the Fenderson doctrine applies.  The Board has 
therefore characterized the rating question as noted on the 
title page.  


FINDING OF FACT

The preponderance of the evidence is against showing that the 
veteran's left knee disability is manifested by slight 
subluxation or lateral instability; or that, flexion is 
limited to 15 degrees; or that extension is limited to 20 
degrees, even when considering complaints of pain; or by 
objective evidence that the left knee disability acting alone 
has resulted in frequent periods of hospitalization or in 
marked interference with employment.  




CONCLUSION OF LAW

The veteran does not meet the criteria for a higher schedular 
or extraschedular evaluation for a left knee disability.  
38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326, 4.1, 
4.3, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Codes 5257, 
5258, 5260, 5261 (2005).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

Under 38 U.S.C.A. § 5102, VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete.  Second, under 38 U.S.C.A. § 5103 (a), VA has 
a duty to notify the claimant of the information and evidence 
needed to substantiate and complete a claim, i.e., existence 
of a current disability; the degree of disability, and the 
effective date of any disability benefits.  The veteran must 
also be notified to submit all evidence in his possession, 
what specific evidence he is to provide, and what evidence VA 
will attempt to obtain.  

VA thirdly has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  This includes 
obtaining all relevant evidence adequately identified in the 
record, and, in some cases, affording VA examinations.  
38 U.S.C.A. § 5103A.  

In this case, there is no issue as to providing an 
appropriate application form or completeness of the 
application.  Written notice provided in March 2003 
correspondence, the August 2003 statement of the case (SOC), 
and the February 2006 supplemental statement of the case 
fulfills the provisions of 38 U.S.C.A. § 5103(a) save for a 
failure to provide notice of the type of evidence necessary 
to establish an effective date for the disability at stake in 
the schedular and extraschedular evaluation issues on appeal.  
The failure to provide notice of the type of evidence 
necessary to establish an effective date for the disability 
on appeal is harmless because the preponderance of the 
evidence is against the appellant's claims, and any questions 
as to this point are moot.  

Under 38 U.S.C.A. § 5103 (a), notice must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  
While VA failed to follow this sequence, since the January 
2002 rating decision the content of the notice provided to 
the appellant fully complied with the requirements of that 
statute.  The veteran has been afforded a meaningful 
opportunity to participate in the adjudication of his claims, 
to include the opportunity to present pertinent evidence.  
Thus, any error in timing was harmless, the appellant was not 
prejudiced, and the Board may proceed to decide his appeal.  
Simply put, there is no evidence any VA error in notifying 
the appellant reasonably affects the fairness of this 
adjudication.  ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998).  

Finally, VA has secured all available pertinent evidence and 
conducted all appropriate development.  The service medical 
records are available, the veteran has been afforded multiple 
VA examinations, and there is no pertinent evidence which is 
not currently part of the claims file.  Hence, VA has 
fulfilled its duty to assist the appellant in the prosecution 
of his claims.  

The Claims

The veteran claims entitlement to an increased rating for a 
left knee disability to include entitlement to an 
extraschedular evaluation.  The RO denied these claims 
because the disability was not manifested by slight 
subluxation or lateral instability; by flexion limited to 15 
degrees or by extension limited to 20 degrees, even when 
considering complaints of pain; and because the disorder was 
not manifested by objective evidence that the disability 
acting alone resulted in frequent periods of hospitalization 
or in a marked interference with employment.  The Board 
agrees.

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practically 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected 
disability is rated on the basis of specific criteria 
identified by Diagnostic Codes.  38 C.F.R. § 4.27.  
Additionally, although regulations require that a disability 
be viewed in relation to its recorded history, 38 C.F.R. 
§§ 4.1, 4.2 (2005), when assigning a disability rating, it is 
the present level of disability which is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  

Regulations require that where there is a question as to 
which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

It is the Board's responsibility to weigh the evidence, 
including the medical evidence, and determine where to give 
credit and where to withhold the same.  Evans v. West, 12 
Vet. App. 22, 30 (1998).  In so doing, the Board may accept 
one medical opinion and reject others.  Id.  At the same 
time, the Board cannot make its own independent medical 
determinations, and it must have plausible reasons, based 
upon medical evidence in the record, for favoring one medical 
opinion over another.  Colvin v. Derwinski, 1 Vet. App. 171 
(1991).  Thus, the Board must determine the weight to be 
accorded the various items of evidence in this case based on 
the quality of the evidence and not necessarily on its 
quantity or source.

A January 2002 rating decision granted a 20 percent 
disability rating for residuals of torn left medial meniscus 
and a probable tear of the lateral meniscus under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5258.  

Because the veteran is already receiving the maximum rating 
possible under 38 C.F.R. § 4.71a, Diagnostic Code 5258, no 
further discussion of this particular Diagnostic Code is 
required.  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5257, impairment of 
the knee including recurrent subluxation or lateral 
instability is rated as 10 percent disabling when slight.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5260, flexion of the 
knee limited to 15 degrees warrants a 30 percent rating.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5261, extension of 
the knee limited to 20 degrees warrants a 30 percent rating.

When evaluating loss of motion, consideration is given to the 
functional loss caused by pain.  DeLuca v. Brown, 8 Vet. App. 
202 (1995).  In DeLuca, the Court explained that, when the 
pertinent diagnostic criteria provide for a rating on the 
basis of loss of range of motion, determinations regarding 
functional losses are to be " 'portray[ed]' (§ 4.40) in terms 
of the degree of additional range-of-motion loss due to pain 
on use or during flare-ups."  Id.

Under 38 C.F.R. § 4.40, disability of the musculoskeletal 
system is primarily the inability, due to damage or infection 
in parts of the system, to perform the normal working 
movements of the body with normal excursion, strength, speed, 
coordination, and endurance.  It is essential that the 
examination on which ratings are based adequately portray the 
anatomical damage and functional loss with respect to all 
these elements.  The functional loss may be due to absence of 
part, or all, of the necessary bones, joints, and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like.

Additionally, 38 C.F.R. § 4.45 provides, as regards to the 
joints, that the factors of disability reside in reductions 
of a normal excursion of movements in different planes.  
Inquiry will be directed to these considerations: (a) less 
movement than normal (due to ankylosis, limitation or 
blocking, adhesions, tendon-tie-up, contracted scars, etc.); 
(b) more movement than normal (from flailed joint, 
resections, nonunion of fracture, relaxation of ligaments, 
etc.); (c) weakened movement (due to muscle injury, disease 
or injury of peripheral nerves, divided or lengthened 
tendons, etc.); (d) excess fatigability; (e) incoordination, 
impaired ability to execute skilled movements smoothly; (f) 
pain on movement, swelling, deformity, or atrophy of disuse.  
Instability of station, disturbance of locomotion, 
interference with sitting, standing, and weight-bearing are 
related considerations.  For the purpose of rating disability 
from arthritis, the knee is considered a major joint.  

Esteban v. Brown, 6 Vet. App. 259, 261 (1994), held, in cases 
where the record reflects that the veteran has multiple 
problems due to service-connected disability, it is possible 
for a veteran to have "separate and distinct manifestations" 
from the same injury, permitting separate disability ratings.  
The critical element is that none of the symptomatology for 
any of the conditions is duplicative or overlapping with the 
symptomatology of the other conditions.  

VA General Counsel has held that separate ratings may be 
assigned in cases where a service-connected knee disability 
includes both arthritis and instability, provided of course, 
that the degree of disability is compensable under each set 
of criteria.  VAOPGCPREC 23-97 (July 1, 1997); 62 Fed. Reg. 
63604 (1997).  The basis for this opinion was that the 
applicable rating criteria "suggest that those codes apply 
either to different disabilities or to different 
manifestations of the same disability..." Id.  

VA General Counsel has also held that separate ratings may be 
assigned in cases where a service-connected knee disability 
includes both a compensable limitation of flexion under 
Diagnostic Code 5260 and a compensable limitation of 
extension under Diagnostic Code 5261, provided that the 
degree of disability is compensable under each set of 
criteria.  VAOPGCPREC 09-04; 69 Fed. Reg. 59990 (2004).  The 
basis for the opinion was a finding that each limitation in 
planes of movement was compensable.  

As to Diagnostic Code 5257, a review of VA and private 
treatment records dating back to 2000, including May 2000, 
December 2001, and August 2005 VA examinations, shows that VA 
examiners were almost uniform in reporting that the left knee 
was stable.  The August 2005 VA examiner did note mild genu 
varus, but there was no evidence of extreme laxity of either 
the collateral or lateral collateral ligaments.  Hence, the 
preponderance of the evidence, including the August 2005 VA 
examination, shows that any recurrent subluxation or lateral 
instability does not rise to the level of being "slight."  
Therefore, the evidence of record is against any suggestion 
of subluxation or slight recurrent left knee instability, and 
a separate compensable rating for the left knee is not 
warranted under 38 C.F.R. § 4.71a, Diagnostic Code  5257. 
[See also North Shore Magnetic Imaging Center Report dated in 
April 2001 and a February 2003 report from Sports Medicine 
North Orthopedic Surgery, Inc.]  

As to Diagnostic Codes 5260 and 5261, a review of VA and 
private treatment records dating back to 2000, including 
three VA examinations, shows that left knee range of motion 
at its worst was negative 10 degrees to 100 degrees with 
repetitive motion.  (Full range of motion of the knee is from 
0 to 140 degrees.  38 C.F.R. § 4.71, Plate II (2005).)  

Therefore, because left knee flexion was not limited to 15 
degrees and extension was not limited to 20 degrees, an 
increased rating is not warranted under these Diagnostic 
Codes based on the objective clinical findings of a loss of 
motion.  38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261.  
Likewise, because left knee flexion was not limited to 45 
degrees and extension was not limited to 15 degrees, separate 
compensable ratings are also not warranted under these same 
Diagnostic Codes.  Id.  

As to whether pain caused additional functional loss, VA and 
private treatment providers were uniform in failing to 
discern any such evidence of loss.  A December 2001 VA 
examiner did note that the veteran's range of motion "could 
be decreased by up to 30 to 40 percent during a flare-up or 
during overuse."  Even talking into account this 
hypothetical, however, the veteran's actually documented 
functional losses would not equate to the criteria for a 
higher rating because no examiner ever reported 
incoordination, pain on use, disuse atrophy, or excessive 
laxity.  Therefore, regarding DeLuca, the salient point is 
that even though the veteran complains of pain, consideration 
of 38 C.F.R. §§ 4.40, 4.45 does not lead the Board to 
conclude that the functional losses he experiences in his 
left knee equate to the criteria for a 30 percent rating 
under either Diagnostic Code 5260 or Diagnostic Code 5261, or 
separate compensable ratings under these same Diagnostic 
Codes.  

Accordingly, even if the Board conceded that the veteran's 
pain resulted in disability that equated to an additional 
limitation of flexion and/or extension of several degrees, he 
would still need significant loss of motion to warrant the 
higher evaluation under Diagnostic Code 5260 or Diagnostic 
Code 5261 or separate compensable ratings under these same 
Diagnostic Codes.  As reflected above, such is not present.  
Therefore, even taking into account the veteran's losses due 
to pain, the Board concludes that his adverse symptomatology 
does not equate to the criteria for either a higher or a 
separate evaluation under Diagnostic Code 5160 and/or 
Diagnostic Code 5261.  38 C.F.R. §§ 4.2, 4.3, 4.7, 4.45, 
4.71a, DeLuca.

Based on the veteran's statements to VA examiners, the Board 
considered the application of 38 C.F.R. § 3.321 (b) (1).  
Although the veteran has described pain as having been so 
severe that he missed a few days of work "now and then," the 
evidence does not objectively show an exceptional or unusual 
disability picture as would render impractical the 
application of the regular schedular rating standards.  Id.  
There simply is no objective evidence that his left knee 
disability acting alone has resulted in frequent periods of 
hospitalization or in marked interference with employment.  

It is undisputed that this disability affects employment, but 
it bears emphasis that the schedular rating criteria are 
designed to take such factors into account.  The schedule is 
intended to compensate for average impairments in earning 
capacity resulting from service-connected disability in civil 
occupations.  38 U.S.C.A. § 1155.  "Generally, the degrees of 
disability specified in the Rating Schedule are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability."  38 C.F.R. § 4.1.  
Therefore, given the lack of objective evidence showing 
unusual disability not contemplated by the Rating Schedule, 
the Board concludes the criteria for submission for 
extraschedular consideration pursuant to 38 C.F.R. § 3.321 
(b) (1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 
(1996).  

In reaching the above conclusions, the Board has not 
overlooked the veteran's and his representative's written 
statements to the RO, or the claimant's statements to VA 
examiners.  While lay witnesses are competent to describe 
experiences and symptoms that result therefrom, because lay 
persons are not trained in the field of medicine, they are 
not competent to provide medical opinion evidence as to the 
current severity of a disability.  Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992).  Therefore, the veteran's and 
his representative's statements addressing the severity of 
the left knee disability are not probative evidence as to the 
issue on appeal.  

Finally, the Board considered the doctrine of reasonable 
doubt.  As the preponderance of the evidence is against the 
veteran's claims, the doctrine is not for application.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Accordingly, 
the claim must be denied.  


ORDER

Entitlement to an increased rating for a left knee disability 
is denied.  

Entitlement to an extraschedular evaluation for a left knee 
disability is denied.


	                        
____________________________________________
	DEREK R. BROWN 
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


